EAGLES, Judge.
Defendant first argues that the trial judge erred at the sentencing hearing by telling defense counsel in a bench conference that it “would be a big mistake” to have the defendant testify. We agree with defendant.
In his brief, the defendant argues primarily that his statutory right to testify pursuant to G.S. § 8-54 and his constitutional right to testify were “chilled.” We agree that the defendant’s right to testify was “chilled,” but the critical statute is G.S. § 15A-1334.
G.S. § 15A-1334 provides, in pertinent part:
15A-1334. The sentencing hearing.
* * *
(b) Proceeding at Hearing. — The defendant at the hearing may make a statement in his own behalf.
“ ‘A judgment will not be disturbed because of sentencing procedures unless there is a showing of abuse of discretion, procedural conduct prejudicial to the defendant, circumstances which manifest inherent unfairness and injustice, or conduct which offends the public sense of fair play.’ ” State v. Lane, 39 N.C. App. 33, 38, 249 S.E.2d 449, 452-53 (1978) (quoting State v. Pope, 257 N.C. 326, 126 S.E.2d 126, 133 (1962)).
Here, during the sentencing hearing the defendant’s attorney requested and was granted a bench conference. Although we do not have a verbatim transcript of what was said during that bench conference, the record does include a statement of proceedings made pursuant to N.C.R. App. P. 9(a)(3)(i). In that statement, the defendant’s counsel asserts that he “told the trial judge that he was just about to call the defendant to the witness stand[,]” and the trial judge replied that that “would be a big mistake.” The prosecutor recalled that during the bench conference “defense counsel told the trial judge that he was thinking about putting the defendant on the witness stand.” The prosecutor also recalled that the “trial judge replied that having the defendant testify ‘would be a big mistake.’ ” The defendant did not testify. After the hearing, the trial judge told defense counsel that he had said it “would be a big mistake” for the defendant to testify because he was afraid the victim’s relatives might cause a disturbance in the courtroom.
*133Defendant argues that the trial judge’s statement, regardless of the reasoning behind it, effectively chilled the defendant’s right to testify in his own behalf. Defendant argues that the clear import of the court’s statement, at the time it was made, was that if the defendant testified he would receive a longer sentence. We agree. Regardless of whether defense counsel told the trial judge that he “was just about to call the defendant to the witness stand” or “that he was thinking about putting the defendant on the witness stand[,]” defense counsel could have reasonably interpreted the trial judge’s statement to mean that the defendant would receive a longer sentence if he testified. Accordingly, we find that the defendant’s right to testify under G.S. § 15A-1334(b) was effectively chilled by the trial judge’s comment. This constitutes “procedural conduct prejudicial to the defendant.” Lane, 39 N.C. App. at 38, 249 S.E.2d at 452.
Accordingly, we vacate the sentence imposed upon the defendant and remand for a new sentencing hearing. Our holding in no way limits the trial court’s discretionary authority to impose a life sentence upon re-hearing. Because of our holding we do not reach the remaining arguments or assignments raised on appeal.
Vacated and remanded for re-sentencing.
Judges ORR and WYNN concur.